Exhibit 10.7

June 29, 2012

KeyBank National Association

4900 Tiedeman Road

Brooklyn, Ohio 44114

Attn: Real Estate Capital Services

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Mr. Daniel Stegemoeller

Ladies and Gentlemen:

Pursuant to the provisions of Section 2.11 of the Credit Agreement dated as of
March 30, 2012, as from time to time in effect (as the same may be varied,
extended, supplemented, consolidated, replaced, increased, renewed, modified or
amended from time to time, the “Credit Agreement”), by and among Carter/Validus
Operating Partnership, L.P., a Delaware limited partnership (“Borrower”),
KeyBank National Association (“KeyBank”), as Agent, and each of the financial
institutions initially a signatory to the Credit Agreement together with their
assignees pursuant to Section 18 of the Credit Agreement (collectively, the
“Existing Lenders” and each individually a “Existing Lender”), the Borrower
hereby requests an increase in the Total Commitment (as defined in the Credit
Agreement) as further set forth below.

1. In connection with the request for such increase, the Borrower hereby
certifies as follows:

(a) Request for Increase. The Borrower hereby requests an increase in the Total
Commitment from $30,000,000.00 to $40,000,000.00 pursuant to Section 2.11 of the
Credit Agreement (the “Increase”).

(b) Certifications. In connection with the Increase, each of the Borrower and
Guarantor certifies that:

(i) As of the date hereof and as of the effective date of the Increase, both
immediately before and after giving effect to the Increase, there exists and
shall exist no Default or Event of Default;

(ii) As of the date hereof, the representations and warranties made by the
Borrower and Guarantor in the Loan Documents or otherwise made by or on behalf
of the Borrower or Guarantor in connection therewith or after the date thereof
were true and correct in



--------------------------------------------------------------------------------

KeyBank National Association

June 29, 2012

Page - 2 -

 

all material respects when made, are true and correct in all material respects
as of the date hereof, and shall be true and correct in all material respects as
of the effective date of the Increase, both immediately before and after giving
effect to the Increase, as though such representations and warranties were made
on and as of that date except that if any representation and warranty is as of a
specific date, such representations and warranty shall be true and correct in
all material respects as of such date; and

(iii) Borrower has paid all fees required by the Agreement Regarding Fees and
§2.11(d)(i) of the Credit Agreement.

(c) Commitments. Borrower hereby acknowledges and agrees that as of the
effective date of the Increase and following satisfaction of all conditions
thereto as provided in Section 2.11 of the Credit Agreement, the amount of each
Lender’s Commitment shall be the amount set forth on Schedule A attached hereto
and the Total Commitment under the Credit Agreement will include the Increase.
In connection with the Increase, Synovus Bank (“Synovus”) shall be issued a
Revolving Credit Note in the principal face amount of $10,000,000.00, and upon
acceptance of such note by Synovus such note will be a “Note” under the Credit
Agreement.

(d) Other Conditions. All other conditions to the Increase set forth in
Section 2.11 of the Credit Agreement have been satisfied.

2. Synovus Agreements, Acknowledgements and Representations. By its signature
below, Synovus, subject to the terms and conditions hereof, hereby agrees to
perform all obligations with respect to its respective Commitment as if Synovus
were an original Lender under and signatory to the Credit Agreement having a
Commitment, as set forth above, equal to its respective Commitment, which
obligations shall include, but shall not be limited to, the obligation of
Synovus to make a Loan to the Borrower with respect to its Commitment as
required under Section 2.1 of the Credit Agreement, and in any case the
obligation to indemnify the Agent as provided therein. Synovus makes and
confirms to the Agent and the other Lenders all of the representations,
warranties and covenants of a Lender under Section 14 of the Credit Agreement as
of the date hereof. Further, Synovus acknowledges that it has, independently and
without reliance upon the Agent, or on any affiliate or subsidiary thereof or
any other Lender and based on the financial statements supplied by the Borrower
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to become a Lender under the Credit Agreement.
Synovus also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other Loan
Documents or pursuant to any other obligation. Except as expressly provided in
the Credit Agreement, the Agent shall have no duty or responsibility whatsoever,
either initially or on a continuing basis, to provide Synovus with any credit or
other information with respect to the Borrower or Guarantor or to notify the
Synovus of any Default or Event of Default. Synovus has not relied on the Agent
as to



--------------------------------------------------------------------------------

KeyBank National Association

June 29, 2012

Page - 3 -

 

any legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder. Synovus (i) represents and warrants that
it is (1) legally authorized to enter into this agreement, and (2) an
“accredited investor” (as such term is used in Regulation D of the Securities
Act of 1933, as amended); (ii) confirms that it has received a copy of the
Credit Agreement and all amendments thereto, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this agreement; (iii) appoints and authorizes the Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Agent by the terms thereof together with
such powers as are reasonably incidental thereto; and (iv) agrees that it will
become a party to and shall be bound by the Credit Agreement and the other Loan
Documents to which the other Lenders are a party on the date hereof and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Lender. Synovus acknowledges and confirms that its address
for notices and Lending Office for Loans are as set forth on the signature pages
hereto.

3. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

[Signatures Begin on the Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto set our hands this 29th day of June, 2012.

 

    BORROWER:     CARTER/VALIDUS OPERATING PARTNERSHIP,     LP, a Delaware
limited partnership     By:   Carter Validus Mission Critical REIT, Inc., a    
  Maryland corporation, its general partner       By:   /s/ John E. Carter      
Name:   John E. Carter       Title:  

CEO

(SEAL)

       

[Signatures Continued on Next Page]

 

4



--------------------------------------------------------------------------------

  GUARANTOR:   CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland
corporation     By:   /s/ John E. Carter     Name:   John E. Carter     Title:  
CEO        

HC-2501 W WILLIAM CANNON DR, LLC, a

Delaware limited liability company

  By:   Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, its sole member     By:  

Carter Validus Mission Critical REIT, Inc.,

a Maryland corporation, its general partner

        By:   /s/ John E. Carter         Name:   John E. Carter         Title:  
CEO             DC-19675 W. TEN MILE, LLC, a Delaware limited liability company
  By:  

Carter/Validus Operating Partnership, LP, a

Delaware limited partnership, its sole member

    By:   Carter Validus Mission Critical REIT, Inc., a Maryland corporation,
its general partner         By:   /s/ John E. Carter         Name:   John E.
Carter         Title:   CEO

[Signatures Continued on Next Page]

 

5



--------------------------------------------------------------------------------

    SYNOVUS:     SYNOVUS BANK, as a Lender       By:   /s/ David W. Bowman      
Name:   David W. Bowman       Title:   Senior Vice President         Lending
Office (all Types of Loans):    

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attn: Virgie Johnson

Telecopy Number: (205) 868-4749

Telephone Number: (205) 868-4840

[Signatures Continued on Next Page]

 

6



--------------------------------------------------------------------------------

    ACKNOWLEDGED:     KEYBANK NATIONAL ASSOCIATION, as Agent       By:   /s/
Jeff Gilbreath       Name:   Jeff Gilbreath       Title:   Sr. Vice President

 

7



--------------------------------------------------------------------------------

Schedule A

COMMITMENTS

 

Lender

  

Commitment

KeyBank National Association    $30,000,000.00 Synovus Bank    $10,000,000.00
TOTAL    $40,000,000.00

 

8